United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1351
                                   ___________

Bufford McDonald,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
Jay Winters, Sheriff, Pope County      *
Sheriff’s Department; John Does,       *      [UNPUBLISHED]
Employees of the Pope County           *
Sheriff’s Department,                  *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: June 18, 2001
                             Filed: June 20, 2001
                                 ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmate Bufford McDonald appeals from the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed


      1
        The HONORABLE WILLIAM R. WILSON, JR., United States District Judge
for the Eastern District of Arkansas, adopting the report and recommendations of the
HONORABLE H. DAVID YOUNG, United States Magistrate Judge for the Eastern
District of Arkansas.
the record and the parties’ briefs, we agree that summary judgment was proper for the
reasons stated by the district court. See Liebe v. Norton, 157 F.3d 574, 578 (8th Cir.
1998) (de novo review). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-